Hoar, J.
The parties agreed in the superior court that the auditor’s report should be taken as a statement of facts, from which the court might draw such inferences and conclusions as the jury might draw from the evidence. No appeal lies to this court from the finding of the superior court which is based upon any inference of fact drawn from the evidence. Nor can we revise the decision of the court below, because it appears to be against the weight of evidence in any matter of fact.
The only question before us upon this appeal is, therefore, whether the evidence reported by the auditor has any tendency whatever to show that the plaintiff sold the defendant the intoxicating liquors “for the purpose of being brought into this Commonwealth to be here kept and sold in violation of law, under such circumstances that the vendor would have reasonable cause to believe that the purchaser entertained such illegal purpose.” Gen. Sts. c. 86, § 61. We think some of the evidence had that tendency. The plaintiff, through his agent who made some of the sales, had notice that there was a prohibitory law in Massachusetts, a law which made selling intoxicating liquors illegal; and from the frequency, amount and circumstances of the defendant’s purchases, with the statements which the defendant testified that he had made to him, might have been found to have known that the defendant intended a sale of the liquors by the glass, to be drunk on the premises, and that this was unlawful in this Commonwealth, and exposed the seller to prosecution. Whether he knew the exact provisions of the statute is immaterial. Bligh v. James, 6 Allen, 570.
The finding of the judge of the superior court is a conclusive determination of the question of fact, and there is no question of law open upon the appeal. Judgment for the defendant,